J-A10034-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF: JEAN GOODWIN,                    :   IN THE SUPERIOR COURT OF
    DECEASED                                    :        PENNSYLVANIA
                                                :
                                                :
    APPEAL OF: LYNN S. NAGELE,                  :
    EXECUTRIX OF THE ESTATE OF                  :
    EDWIN J. GOODWIN, DECEASED,                 :
    NAMED EXECUTOR OF JEAN                      :
    GOODWIN'S ESTATE                            :   No. 310 EDA 2020

              Appeal from the Order Entered December 11, 2019
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                             No(s): 2002-X3856


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                               Filed: April 22, 2021

        Appellant,   Lynn    S.    Nagele,     appeals   from   the   order1   entered

December 11, 2019, confirming the accounting of the estate of Jean Goodwin2

(“the Estate”), ordering Appellant to file a schedule of distribution, and

awarding distribution of payments from the Estate. After careful review, we

are compelled to quash this appeal.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 Appellant has filed a companion appeal stemming from the same order at
Court of Common Pleas of Montgomery County Orphans’ Court Docket Number
2016-X3022, which has been listed in this Court as Docket Number 313 EDA
2020 and Journal Number J-A10035-21. We will enter a separate decision for
that appeal. Nothing in the instant judgment order shall affect the oral
argument already scheduled for this companion case at No. 313 EDA 2020.
2“Decedent, Jean Goodwin, died on December 1, 2002, leaving a Will dated
February 10, 2000, which was duly probated by the Register of Wills of
Montgomery County on December 19, 2002,” and an agreement of trust. Trial
Court Opinion, dated December 11, 2019, at 1-2.
J-A10034-21



       Pa.R.A.P. 2101 requires that briefs “shall” conform with the various

appellate rules, and, if the briefs are substantially defective the reviewing

court may quash the appeal. This Court has, on numerous occasions, invoked

the punitive measure of Pa.R.A.P. 2101.           See, e.g., Commonwealth v.

Drew, 510 A.2d 1244, 1245-46 (Pa. Super. 1986) (quashing appeal where

total inadequacy of the appellant’s brief prevented ascertaining whether there

was any possible merit to appeal; noting that, “we have not hesitated to quash

appeals     for   substantial     noncompliance    with   these   requirements”);

Commonwealth v. Jones, 477 A.2d 882, 883 (Pa. Super. 1984) (per

curiam); Commonwealth v. Davis, 455 A.2d 725 (Pa. Super. 1983); A.M.

Skier Agency v. Pocono Futures, Inc., 454 A.2d 637 (Pa. Super. 1982).

       In Appellant’s brief, the entirety of the “Argument” section is bereft of

citations to any legal authority. Appellant’s Brief at 10-13. Additionally, the

Argument section includes only one citation to the record, repeated three

times, without any further analysis. Id. at 11-12.3 Furthermore, for her first

four issues, out of a total of five issues, Appellant provides argument of only

two to three sentences. Id. at 10-12.

       By failing to provide any citations to case law or any other supporting

authority for these issues, all of Appellants challenges are thus waived. Kelly

v. Carman Corp., 229 A.3d 634, 656 (Pa. Super. 2020) (citing Pa.R.A.P.
____________________________________________


3Specifically, Appellant states, “Further said acts and transactions were made
pursuant to Paragraph EIGHTH:             POWERS OF EXECUTORS AND
GUARDIANS OF THE ESTATE A. and C. (R. 93a)[,]” three times.
Appellant’s Brief at 11-12 (emphasis in original).

                                           -2-
J-A10034-21



2119(a)    (argument     shall   include   citation   of   authorities);   e.g.,

Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without a

“developed, reasoned, supported, or even intelligible argument[, t]he matter

is waived for lack of development”); In re Estate of Whitley, 50 A.3d 203,

209 (Pa. Super. 2012) (“The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities[; t]his Court will not consider

the merits of an argument which fails to cite relevant case or statutory

authority” (internal citations and quotation marks omitted)); Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (explaining appellant’s

arguments must adhere to rules of appellate procedure, and arguments which

are not appropriately developed are waived on appeal; arguments not

appropriately developed include those where party has failed to cite any

authority in support of contention)); see also Jones, 477 A.2d at 883 (“The

brief filed on appellant’s behalf is one of the most inadequate attempts at

appellate advocacy that the members of this panel have ever had the

displeasure of attempting to review. . . . [The] ‘Argument’ is void of any

substance in law or fact. His four sentence argument, contains no citations,

no references to the record . . . We conclude that appellant’s brief either

ignores or seriously undermines the . . . Pennsylvania Rules of Appellate

Procedure”).

      Appeal quashed. Oral argument cancelled.




                                     -3-
J-A10034-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/21




                          -4-